DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2021 has been entered.
 Response to Amendment
In response to the amendment received October 4, 2021:
Claims 1, 3-4, 7 and 9-10 are pending. Claims 2, 3-4, 8 and 11-12  have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Objections
Claims 1 and 7 are objected to because of the following informalities: 
The instant claim 1 recites “a one-way valve” (line 3) and later recites “the one-way degassing valve” (line 12). The later recitation should recite “the one-way valve”.  
The instant claim 1 recites “gas” (line 4, singular) and later recites “the gasses” (line 16, plural). The later recitation should recite “the gas”.  Appropriate correction is required.
The instant claim 7 recites “a one-way valve” (line 3) and later recites “the one-way degassing valve” (line 12). The later recitation should recite “the one-way valve”.  
The instant claim 7 recites “gas” (line 4, singular) and later recites “the gasses” (line 16, plural). The later recitation should recite “the gas”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the unbound range of “the adhesive material can withstand 0.1 psi or more of pressure exerted from the gases”. As the limitation has to bound, it is impossible to ascertain the metes and bounds of the claim (i.e. does the claimed range encompass numbers as large as 100 psi, 1,000 psi, 10,000 psi or even larger?). Thus, the claim language is unclear and indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Givon (WO 00/36688) in view of Kritzer et al. (US 2012/0107650) and Hirose et al. (US 2017/0373302).
Regarding Claim 1, Givon teaches a package for a metal air battery (Abstract) which permits the egress of hydrogen out of the packaging, which can build up during the storage of metal-air batteries (pg. 2, lines 32-33) (i.e. a system for providing a safety mechanism for sealed packages) comprising a one way valve (Fig. 2, #510) adhered to the packaging (pg. 3, lines 1-4) (i.e. attached to the sealed package that contains a battery pack (Fig. 2, #510) (i.e. contains a battery) wherein the one way valve permits gas to escape from the enclosure of the bag (Fig. 2, #500) (i.e. sealed package) (pg. 3, lines 30-33), wherein hydrogen gas may be produced and may be permitted to escape from the enclosure via a one way valve (pg. 3, line 33 & pg. 4 lines 1-3) (i.e. when pressure inside the sealed package rises above a pre-determined pressure limit) and the one way valve (Fig. 2, #510) is adhered (i.e. attached) to the bag (Fig. 2, #500) (i.e. sealed package) through an adhesive (i.e. using an adhesive material) (pg. 4, lines 9-10), wherein the one-way valve has a thickness such that the one-way valve is flat (see Fig. 2, #510) on the sealed package (Fig. 2, #50).
Givon further teaches a one way valve is the product V45 Aromafine. (pg. 4, line 4). The material of the one way valve is inherently non-reactive because if the one way valve were reactive to the gases released by the battery, then corrosion of the one way 
Givon does not explicitly teach a one-way valve further comprising a flap that covers the opening that opens towards the outside of the package wherein the pre-determined pressure limit is 0.1 psi.
However, Kritzer et al. teaches a valve apparatus provided for a housing of an electrochemical current source (abstract) (which can be batteries that release hydrogen, Para. [0022]) which includes a closing element (Fig. 5, #6) (i.e. one-way valve) which closes a housing opening (i.e. covering a housing opening), and opens so that fluids can escape from an inner space of the housing (Para. [0019], lines 1-5), the fluids being gases (Para. [0025]), wherein if the interior chamber of the housing reaches or exceeds a predetermined excess pressure, the closing element (i.e. one –way valve) is pressed away from the housing opening by the inner pressure, and the housing opening is opened) (i.e. opens towards the outside of the package)  (Para. [0022], lines 14-19), and the closing element can be designed as a flap (Para. [0026], lines 1-2).
The combination of the closing element designed as a flap as taught by Kritzer et al., with the valve of Givon would yield the predictable result of a one-way valve allowing for the gas built up inside the housing to be released to the outside.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the closing element designed as a flap as taught by Kritzer et al., with the valve of Givon, as the combination would yield the predictable result of a one-way valve allowing for the gas built up inside the housing to be released 
Givon as modified by Kritzer et al. does not teach the one-way valve allowing movement of gas from inside the sealed package to outside the sealed package when the pressure inside the sealed package rises above 0.1 psi (i.e. a range of pressure above 0.1 psi) .
Hirose et al. teaches a pressure release valve on a battery cover (Fig. 1, #17) (i.e. a valve attached to a sealed package that contains a battery) wherein the pressure released valve is activated at a valve activation pressure P3 (i.e. pre-determined pressure limit) (Para. [0062], [0070]) and allows internal pressure to be released (Para. [0062]), wherein the valve activation pressure is a value greater than or equal to 0.5 MPa and less than 2.0 MPa (i.e. about 76 psi to 290 psi). Although Hirose et al. does not explicitly teach pre-determined pressure limit of 0.1 psi (i.e. a range of pressure above 0.1 psi), Hirose et al. further teaches the valve activation pressure can be adjusted to a pressure at which the pressure release valve is activated before cracks or breakage occur in the case (i.e. packaging) (Para. [0066]) and thus, the pre-determined pressure limit is a result effective variable (i.e. a variable that achieves a recognized 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Furthermore, as the pressure range at which the one-way valve operates (i.e. allows movement of gas from inside the sealed package to outside the sealed package) has been rendered obvious, the pressure the adhesive attaching the one-way valve to the sealed package is expected to withstand is a pressure range at which the one-way valve functions because if the adhesive could not withstand a pressure exerted by the gas in the operating range of the one-way valve, then the one-way valve would no longer be attached to the sealed package, rendering it unusable for its purpose. The packaging system comprising the one-way valve attached via an adhesive to the sealed package of Givon aims to permit the release of hydrogen (i.e. gas), and thus the adhesive would have to withstand pressures at which the one-way valve releases gas, or else it would fail to do what its purpose is.
Regarding Claim 3, Givon as modified by Kritzer et al.  teaches all of the elements of claim 1 as explained above.

 Regarding Claim 4, Givon as modified by Kritzer et al. teaches all of the elements of claim 1 as explained above.
Givon further teaches a hole (Fig. 2, #505) that opens towards the outside of the bag (Fig. 2, #500) (i.e. package).
Regarding Claim 7, Givon teaches a package for a metal air battery (Abstract) which permits the egress of hydrogen out of the packaging, which can build up during the storage of metal-air batteries (pg. 2, lines 32-33) (i.e. providing a safety mechanism for a sealed package comprising a one way valve (Fig. 2, #510) adhered to the packaging (pg. 3, lines 1-4) (i.e. attaching a one-way valve to the sealed package) which contains a battery pack (Fig. 2, #510) (i.e. that contains a battery) wherein the one way valve permits gas to escape from the enclosure of the bag (Fig. 2, #500) (i.e. allows movement of gas from inside the sealed package to outside the sealed package) (pg. 3, lines 30-33) wherein hydrogen gas may be produced and may be permitted to escape from the enclosure via a one way valve (pg. 3, line 33 & pg. 4 lines 1-3) (i.e. when pressure inside the sealed package rises above a pre-determined pressure limit, as “a pre-determined pressure limit” can merely be a pressure at which any hydrogen is generated) and the one way valve (Fig. 2, #510) is adhered (i.e. attached) to the bag (Fig. 2, #500) (i.e. sealed package) through an adhesive (i.e. using an adhesive material) (pg. 4, lines 9-10), wherein the one-way valve has a thickness such that the one-way valve is flat (see Fig. 2, #510) on the sealed package (Fig. 2, #50).

Givon does not explicitly teach a one-way valve further comprising a flap that covers the opening that opens towards the outside of the package.
However, Kritzer et al. teaches a valve apparatus provided for a housing of an electrochemical current source (abstract) (which can be batteries that release hydrogen, Para. [0022]) which includes a closing element (Fig. 5, #6) (i.e. one-way valve) which closes a housing opening (i.e. covering a housing opening), and opens so that fluids can escape from an inner space of the housing (Para. [0019], lines 1-5), the fluids being gases (Para. [0025]), wherein if the interior chamber of the housing reaches or exceeds a predetermined excess pressure, the closing element (i.e. one –way valve) is pressed away from the housing opening by the inner pressure, and the housing opening is opened) (i.e. opens towards the outside of the package)  (Para. [0022], lines 14-19), and the closing element can be designed as a flap (Para. [0026], lines 1-2).
The combination of the closing element designed as a flap as taught by Kritzer et al., with the valve of Givon would yield the predictable result of a one-way valve allowing for the gas built up inside the housing to be released to the outside.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the closing element designed as a flap as taught by Kritzer et al., with the valve of Givon, as the combination would yield the predictable result of a one-way valve allowing for the gas built up inside the housing to be released to the outside.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Additionally, modifying the valve of Givon to use the flap valve of Kritzer et al. would have been an obvious matter of design choice as modifying the valve to comprise a flap would have yielded predictable results as explained above, and valves designed as a flap is known in the art as a suitable design choice for one-way valves (Kritzer et al. -- Para. [0026], lines 1-2).
Givon as modified by Kritzer et al. does not teach the one-way valve allowing movement of gas from inside the sealed package to outside the sealed package when the pressure inside the sealed package rises above 0.1 psi (i.e. a range of pressure above 0.1 psi) .
Hirose et al. teaches a pressure release valve on a battery cover (Fig. 1, #17) (i.e. a valve attached to a sealed package that contains a battery) wherein the pressure released valve is activated at a valve activation pressure P3 (i.e. pre-determined pressure limit) (Para. [0062], [0070]) and allows internal pressure to be released (Para. [0062]), wherein the valve activation pressure is a value greater than or equal to 0.5 MPa and less than 2.0 MPa (i.e. about 76 psi to 290 psi). Although Hirose et al. does not explicitly teach pre-determined pressure limit of 0.1 psi (i.e. a range of pressure above 0.1 psi), Hirose et al. further teaches the valve activation pressure can be adjusted to a pressure at which the pressure release valve is activated before cracks or 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Furthermore, as the pressure range at which the one-way valve operates (i.e. allows movement of gas from inside the sealed package to outside the sealed package) has been rendered obvious, the pressure the adhesive attaching the one-way valve to the sealed package is expected to withstand is a pressure range at which the one-way valve functions because if the adhesive could not withstand a pressure exerted by the gas in the operating range of the one-way valve, then the one-way valve would no longer be attached to the sealed package, rendering it unusable for its purpose. The packaging system comprising the one-way valve attached via an adhesive to the sealed package of Givon aims to permit the release of hydrogen (i.e. gas), and thus the adhesive would be expected withstand pressures at which the one-way valve releases gas, or else it would fail to do what its purpose is.
Regarding Claim 9, Givon as modified by Kritzer et al. teaches all of the elements of claim 7 as explained above.

Regarding Claim 10, Givon as modified by Kritzer et al. teaches all of the elements of claim 7 as explained above.
Givon further teaches a one way valve (Fig. 2, #510) that covers the hole (Fig. 2, #505) (i.e. opening) that opens towards the outside of the bag (Fig. 2, #500) (i.e. package).
Response to Arguments
Applicant's arguments filed October 4, 2021 have been fully considered but they are not persuasive. 
Applicant argues Givon, Kritzer and Hirose fail to teach or suggest the features of the amended claim 1.
Examiner respectfully disagrees. Givon teaches the one way valve (Fig. 2, #510) is adhered (i.e. attached) to the bag (Fig. 2, #500) (i.e. sealed package) through an adhesive (i.e. using an adhesive material) (pg. 4, lines 9-10), wherein the one-way valve has a thickness such that the one-way valve is flat (see Fig. 2, #510) on the sealed package (Fig. 2, #50). Regarding the adhesive withstanding pressures of 0.1 psi or more, the packaging system of Givon comprising the one-way valve attached via an adhesive to the sealed package of Givon aims to permit the release of hydrogen (i.e. gas), and thus the adhesive would be expected withstand pressures at which the one-way valve releases gas (which has been rendered obvious in the rejection to claim 1 above), or else it would fail to do what its purpose is. Therefore, the Examiner maintains 
With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims do not cure the deficiencies of the rejection applied to the independent claim. Applicant does not argue how the combination is not proper. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claims, as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/A.C./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729